        Case 1:16-cv-12543-FDS Document 180 Filed 10/21/19 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

EDMUND EDWARD WARD,                                    )
             Plaintiff                                 )
                                                       )
V.                                                     )      CIVIL ACTION NO.
                                                       )      1:16-cv-12543-FDS
                                                       )
ERNST J. SCHAEFER, M.D.,                               )
               Defendant.                              )
                                                       )

       LIMITED OPPOSITION OF THE DEFENDANT, ERNST SCHAEFER, M.D.,
               TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME

        The Defendant, Ernst Schaefer, M.D. (“Dr. Schaefer” or “Defendant”), submits this

Limited Opposition to Plaintiff’s FOURTH Motion for an Extension of Time to extend the

expert discovery deadline and Tracking Order. The Defendant leaves it to the judgment

of the Court whether to allow this Motion. IF the Court is inclined to allow plaintiff’s

Motion, then the Defendant asks that the requested 50-day additional extension of

the remaining deadlines on the tracking order be the last and final extension

granted. Defendant further states his limited Opposition as follows:

     1. This is a case based in medical malpractice, in which the Plaintiff, Edmund Ward,
        alleges that Dr. Schaefer fraudulently induced him to participate in a
        Compassionate Use Protocol at the National Institute of Health upon the guarantee
        that it would reverse his chronic kidney disease and prevent him from going on
        dialysis. Further, the Plaintiff contends that Dr. Schaefer wrongly received
        compensation, either financial or otherwise, for Mr. Ward’s involvement in the
        Protocol.

     2. The Plaintiff filed his Complaint on or about July 28, 2016 in Middlesex Superior
        Court. On December 16, 2016, this case was removed from Superior Court to the
        United States District Court for the District of Massachusetts, where it is now
        pending.
    Case 1:16-cv-12543-FDS Document 180 Filed 10/21/19 Page 2 of 4




3. On June 19, 2019, the parties presented for a status conference with Judge Saylor.
   See Docket No. 163. During the status conference, plaintiff requested the first
   extension of the remaining deadlines. The request was granted and the deadline
   for plaintiff’s expert disclosures was set for August 20, 2019. See Docket No. 164.

4. On or about August 16, 2019, the plaintiff filed an assented to Motion for an
   Extension of Time, his second request for thirty (30) additional days to disclose his
   experts. See Docket No. 169. The Court granted this motion, setting the deadline
   for plaintiff’s expert disclosures for September 19, 2019. See Docket No. 170.

5. On or about September 19, 2019, counsel for the plaintiff sent an email stating that
   they were “still working on expert disclosures and will need an additional 30 days.”
   Thereafter, the plaintiff filed a Motion for Extension of Time, his third request for an
   extension of time to provide expert disclosures. See Docket No. 174.

6. On or about October 18, 2019, counsel for the plaintiff sent an email stating that
   he planned to move for a further extension of time to complete his expert
   disclosures. The instant motion is the plaintiff’s fourth request for an extension
   of time.

7. Rule 11 of the Massachusetts Rules of Civil Procedure requires plaintiff’s counsel
   to have “good ground” to support the allegations set forth in a Complaint. In the
   context of an action based in medical malpractice, this “good ground” must be (a)
   the supportive opinion of an expert, (b) an admission by the defendant, or (c) an
   action so obvious that expert testimony is not required. Without one of those bases,
   the plaintiff lacks the requisite good faith for filing the Complaint. In the instant
   matter, Plaintiff’s counsel was required to have had expert support before filing a
   Complaint based in medical negligence in Superior Court in Massachusetts, where
   this case was originally filed.

8. Rule 11 of the Federal Rules of Civil Procedure also requires plaintiff’s counsel to
   present a pleading for a proper purpose as not to “harass, cause unnecessary
   delay, or needlessly increase the cost of litigation” with “evidentiary support or, if
   specifically so identified, will likely have evidentiary support after a reasonable
   opportunity for further investigation or discovery.” Further, Rule 11 of the
   Massachusetts Rules of Civil Procedure requires plaintiff’s counsel to have a “good
   ground” to support the allegations set forth in a Complaint. See Mass. R. Civ. P.
   11 (“The signature of an attorney to a pleading constitutes a certificate by him that
   . . . to the best of his knowledge, information, and belief there is a good ground to
   support it.”). In the context of an action alleging medical malpractice, this “good
   ground” and proper purpose is the supportive opinion of an expert because without
   this opinion, an attorney lacks the requisite good faith for filing the Complaint.




                                           2
       Case 1:16-cv-12543-FDS Document 180 Filed 10/21/19 Page 3 of 4




   9. While as a matter or professional courtesy the Defendant does not object to the
      Court allowing Plaintiff’s motion for a fourth extension of time, the Defendant files
      this Limited Opposition to prevent these motions from unfairly delaying this
      litigation, particularly given that the Plaintiff has had more than ample time to confer
      with and disclose experts, as is required to file a Complaint alleging claims based
      in medical negligence in federal or state court in Massachusetts. Any further or
      additional delays beyond the additional fifty (50) days requested would prejudice
      the Defendant and prolong this litigation unnecessarily.


       WHEREFORE, the Defendant asks that, IF the Court is inclined to allow

Plaintiff’s Motion, that there be no additional extensions for the disclosure of

plaintiff’s experts.


                                   Respectfully submitted by,
                                   Defendant, ERNST J. SCHAEFER, M.D.,
                                   By his attorney,

                                   /s/ Ellen Epstein Cohen
                                   Ellen Epstein Cohen, BBO #543136
                                   Adler│Cohen│Harvey│Wakeman│Guekguezian, LLP
                                   75 Federal Street, 10th Floor
                                   Boston, MA 02110
                                   (617) 423-6674
                                   ecohen@adlercohen.com

                                   Respectfully submitted by,
                                   Defendant, ERNST J. SCHAEFER, M.D.,
                                   By his attorney,

                                   /s/ Sarah A. Doucett          ___________
                                   Sarah A. Doucett, BBO #693659
                                   Adler│Cohen│Harvey│Wakeman│Guekguezian, LLP
                                   75 Federal Street, 10th Floor
                                   Boston, MA 02110
                                   (617) 423-6674
                                   sdoucett@adlercohen.com




                                              3
       Case 1:16-cv-12543-FDS Document 180 Filed 10/21/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I, Ellen Epstein Cohen, hereby certify that on October 21, 2019, this document was
filed with the ECF system to be electronically served upon all registered participants as
identified on the Notice of Electronic Filing.

                                  /s/ Ellen Epstein Cohen
                                  Ellen Epstein Cohen

                              CERTIFICATE OF SERVICE

        I, Sarah A. Doucett, hereby certify that on October 21, 2019, this document was
filed with the ECF system to be electronically served upon all registered participants as
identified on the Notice of Electronic Filing.

                                  /s/ Sarah A. Doucett                      ______
                                  Sarah A. Doucett




                                            4
